OPINION — AG — ** LEGISLATURE — CREATION OF GOVERNMENTAL AGENCIES — " PUBLIC OFFICES " ** THE LEGISLATURE, 'MAY' NOT, AS PROHIBITED BY ARTICLE IV, SECTION 1 OKLAHOMA CONSTITUTION, DELEGATE THE LEGISLATIVE FUNCTION OF CREATING GOVERNMENTAL AGENCIES, WHETHER THEY ARE FEDERALLY FUNDED OR NOT, AWAY FROM THE LEGISLATIVE BRANCH OF GOVERNMENT WHEN SUCH DELEGATION DOES 'NOT' PROVIDE THE NECESSARY GUIDELINES WHICH WOULD ENABLE THAT DELEGATION TO BE A VALID EXERCISE OF LEGISLATIVE POWER. AN ELECTED OFFICIAL MAY 'NOT' SERVE AS A MEMBER OF ANY ADMINISTRATIVE BODY IF BOTH POSITIONS, PURSUANT TO 51 O.S. 6 [51-6], ARE " PUBLIC OFFICES " OR OFFICES " UNDER THE LAWS OF THE STATE " AND IF THERE IS NO LEGISLATIVE AUTHORITY PERMITTING SUCH OFFICIAL TO SERVE AS A MEMBER OF AN ADMINISTRATIVE BODY. (AGENCY, FEDERAL FUNDS, AUTHORITY OF THE LEGISLATURE, POWER) CITE: ARTICLE IV, SECTION 1, 51 O.S. 6 [51-6] (DUAL OFFICE HOLDING) (DONALD B. NEVARD, MARVIN C. EMERSON)